Citation Nr: 1119056	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-23 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the reduction of the Veteran's nonservice-connected disability pension benefits, effective November 1, 2006, based on change in marital status and countable annual income, was proper.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970 and from March 1971 to June 1975.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 administrative decision of the Milwaukee VA Pension Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Ultimate jurisdiction of the claim was transferred to the RO in Nashville, Tennessee, which is closer to the Veteran's current domicile.   

In a December 2008 statement, the Veteran requested a personal hearing at the RO.  However, he subsequently failed to appear to that hearing in May 2009.  He did not explain his absence.  In a latter August 2009 statement, the Veteran requested a Board videoconference hearing.  However, he cancelled that request the day his hearing was scheduled in March 2010.  Therefore, both hearing requests are considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).  

The Board remanded this case in July 2010 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

In written correspondence received in March 2008, the Veteran raised the issue of entitlement to waiver of recovery or an overpayment of nonservice-connected disability pension benefits in the calculated amount of $8,785.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The RO granted nonservice-connected pension benefits to the Veteran in a December 1986 rating decision, retroactively effective back to August 1, 1986.  

2.  The Veteran got married on October [redacted], 2006.  At the time of marriage, his spouse was in receipt of Social Security Administration (SSA) benefits.  The Veteran failed to report the additional SSA benefits until February 2008.  
  
3.  The Veteran has been charged with an overpayment of VA pension in the amount of $8,785.00, representing the amount he received in pension benefits for the period between November 1, 2006 to February 1, 2008, based on his failure to timely report the receipt of SSA benefits by his spouse during that time period.

4.  The reduction of pension benefits was proper and this overpayment was created from November 1, 2006 to February 1, 2008 because the Veteran was receiving VA pension benefits to which he was not entitled, due to excessive family income.
 
5.  The overpayment was not the result of sole VA administrative error; moreover, the Veteran's failure to act contributed to the creation of the pension debt.  Simply stated, the Veteran should have reported his spouse's receipt of SSA income in a timely fashion.  


CONCLUSION OF LAW

The overpayment of VA pension benefits in the amount of $8,785.00 was not based upon sole VA administrative error, such that the debt was valid, the reduction was proper, and the overpayment was properly created.  38 U.S.C.A. §§ 1521, 5112, 5302 (West 2002 & Supp. 2010); 38 C.F.R. §§ 1.911, 1.956, 1.962, 3.3, 3.23, 3.500, 3.660 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), imposes obligations on VA in terms of its duties to notify and assist claimants.  But the VCAA is not applicable to claims for waiver of recovery of overpayment.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  See also Lueras v. Principi, 18 Vet. App. 435 (2004) (the VCAA does not apply to a waiver).  In fact, the U. S. Court of Appeals for Veterans Claims (Court) recently confirmed that the Barger directives regarding the lack of application of the VCAA to waiver of debt claims includes the specific pension issue here.  Reyes v. Nicholson, 21 Vet. App. 370, 379-380 (2007).  Thus, any discussion as to VCAA compliance is not required.  

Although the VCAA does not apply, the Board sees that the AOJ nonetheless notified the Veteran of the relevant regulations, discussed the relevant evidence, and explained its decision in its June 2008 Statement of the Case (SOC) and November 2010 Supplemental Statement of the Case (SSOC).  In addition, certain relevant VA laws and regulations were listed in the July 2010 Board remand.  Further, the Veteran was sent a February 2008 VA Debt Management Center (DMC) letter with enclosure, which notified him of the amount of his debt and informed him of his appellate rights - including his right to a hearing.  Moreover, the VA letters throughout the appeal provided him with information and analysis regarding the specifics of obtaining recovery of this debt.  He has not identified any additional evidence that needs to be obtained.  He has provided written statements in support of his claim, as well as financial information.  So he has been appropriately notified of the governing regulations and given the opportunity to submit any additional evidence he might have to support his request.  The Board is also satisfied as to substantial compliance with its July 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  Specifically, as requested, the AOJ obtained a written paid and due audit, a copy of the DMC letter, and subsequent AOJ adjudication of the validity of the debt issue.  Thus, the Board will address the merits of the Veteran's request.



Governing Law and Regulations for Validity of Debt

Pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2010); Martin v. Brown, 7 Vet. App. 196, 198 (1994).  

During his lifetime, the Veteran was in receipt of VA pension.  Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2010).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. 
§§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2010).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. §3.271 (h).  

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271(a).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272, nor is the income of a spouse.  In fact, the Veteran's annual income includes the annual income of the Veteran, his dependant spouse, and children in the Veteran's custody or to whose support the Veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4).  Such incomes are therefore included as countable income.  Unreimbursed medical expenses in excess of 5 percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the Veteran received no reimbursement, such as through an insurance company.  Moreover, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).  

For pension benefits, it is the responsibility of the recipient of VA pension benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2010).  Moreover, where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660(a)(2).  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived.  38 C.F.R. § 3.660(a)(3).  

VA generally is required to recover erroneous VA payments or overpayment of benefits.  See Edwards v. Peake, 22 Vet. App. 57, 59 (2008); 38 U.S.C. § 5314(a) (generally requiring VA to deduct from future benefit payments a debt arising from a person's participation in a VA benefits program); 38 C.F.R. § 1.912a(a) (same); 38 U.S.C. § 5316 (authorizing VA to recover a benefits related debt by bringing a suit if the person fails to appropriately respond to reasonable administrative efforts to collect the debt).

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  In other words, before deciding a request for waiver, VA must first consider the validity of the debt.  See also 38 U.S.C. § 5314(b) (prohibiting offset of a debt from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was either legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2010); 38 C.F.R. § 3.500(b)(2) (2010); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The United States Court of Appeals for Veterans Claims (Veterans Court) noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

In other words, if a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the Veteran for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  Where, however, an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b).

Pertinent Facts

In the present case, the RO granted nonservice-connected pension benefits to the Veteran in a December 1986 rating decision, retroactively effective back to August 1, 1986.  

Subsequently, in December 1987, February 1989, January 1992, November 1992, November 1993, January 1994, December 2002, September 2005, November 2007, and December 2007, the Veteran was sent VA letters updating his pension status.  In several instances, he was also provided with a Disability Pension Award Attachment (VA Form 21-8768).  These pension letters and documents notified the Veteran that continued entitlement to pension benefits was dependent on his accurate reporting of changes in family income such as additional SSA benefits, changes in marital status, and changes in dependency status.  These letters also warned that failure to notify the VA of these changes immediately will result in an overpayment subject to recovery by VA.  

For many years, the Veteran reported no annual income.  As such, he received full pension benefits.  

But on October [redacted], 2006, the Veteran remarried.  

In a January 2007 Declaration of Status of Dependents (VA Form 21-686(c), the Veteran advised VA of his remarriage, three months after the remarriage.   

After his remarriage, from November 1, 2006 to February 1, 2008, the Veteran was in receipt of additional family income by way of his spouse's SSA benefits.  

But from November 1, 2006 to February 1, 2008, there is no corroborating evidence he notified VA of his receipt of his spouse's additional SSA benefits.      

In a February 2008 Report of Contact, VA discussed the overpayment and intention to recoup the overpayment with the Veteran and his spouse.  The amount of SSA benefits was confirmed by the spouse.  

In a February 2008 proposal letter, VA advised the Veteran that it was proposing to withhold pension benefits retroactively effective to November 1, 2006, due to the Veteran's failure to report SSA income from his spouse beginning on November 1, 2006.  The period of the overpayment of pension benefits ran from November 1, 2006 to February 1, 2008.  

In a February 2008 Debt Management Center (DMC) letter to the Veteran, he was notified of the amount of the overpayment ($8,785.00).  

In a March 2008 Notice of Disagreement (NOD), the Veteran argued it was not his fault that VA failed to act from October 2006 to February 2008.  In essence, the Veteran is asserting that the reduction of his pension benefits that created an overpayment was the result of sole administrative error by VA and is therefore invalid.  

In a June 2008 SOC, the AOJ denied the Veteran's request.  The AOJ held that the reduction of his pension benefits that created an overpayment was proper.  The Veteran perfected his appeal to the Board.  The AOJ's earlier denials were confirmed in the November 2010 SSOC.  The AOJ reasoned that although the Veteran timely informed VA in January 2007 of his remarriage, he failed to inform VA of his change in family income due to his spouse's receipt of SSA benefits from November 2006 to February 2008.  Thus an overpayment was created and the subsequent reduction in pension benefits was proper.  

In 2010, VA created a paid and due audit detailing how the overpayment was calculated.  This document was associated with the claims folder.  

In July 2010, the Veteran submitted a Financial Status Report (FSR, VA Form 5655).  

Analysis - Validity of the Debt

The Veteran has not disagreed with the original amount ($8,785.00) of the overpayment, which was in any event confirmed by the 2010 audit.  In fact, the February 2008 Report of Contact indicates that the Veteran's spouse "verified" that the SSA benefits amounts received from November 2006 to February 2008 were correct.  However, he has challenged the validity of the debt, which is a creation issue.  The Veteran does not believe it is his fault VA failed to act from October 2006 to February 2008.  Rather, he says its VA's fault it paid his pension benefits during that time period.  He argues that a short time after his remarriage in October 2006, he sent VA paperwork confirming his remarriage and that his spouse drew SSA disability.  He questions why VA did not stop payment of pension benefits, instead of creating an overpayment.  He says his spouse warned VA not to "mess with my money."  In essence, the Veteran is asserting that the reduction of his pension benefits that created an overpayment was the result of sole administrative error by VA and is therefore invalid.  See March 2008 NOD.  

In a confusing July 2009 representative statement, the representative indicated that the Veteran notified VA of his remarriage in March 2007, although a review of the claims folder reveals that he actually first notified VA of his remarriage in an earlier January 2007 Declaration of Status of Dependents (VA Form 21-686(c)).  The representative concedes that part of the reduction of pension benefits was valid from November 2006 to March 2007 because the Veteran did not give notice of the marriage until March 2007.  The representative's arguments do not exactly correlate with the Veteran's arguments.  In any event, if it is determined that any or all of the overpayment at issue was improperly created in the present decision, award action will be taken to rectify the error.

Therefore, in the present case, VA must determine whether the pension debt is valid and not due to sole administrative error by VA.  

In 2010, an audit indicated that VA had recouped $4,025.00 of the total overpayment of $8,785.00.  However, in accordance with Franklin v. Brown, 5 Vet. App. 190, 193 (1993), the Board will consider the entire overpayment.  In this regard, any portion of an indebtedness resulting from participation in benefits programs administered by VA which has been recovered by the U.S. Government from the debtor may still be considered for waiver.  38 C.F.R. § 1.967(a).  

It is also initially worth noting that the Veteran's March 2008 request was timely, as it was submitted within 180 days of the February 2008 notice of indebtedness sent by the DMC.  See 38 C.F.R. § 1.962(b)(2).  

Turning to the initial question of whether the overpayment at issue was validly created, in this case, the appellant was clearly paid pension benefits to which he was not entitled.  That is, from November 1, 2006 to February 1, 2008, VA paid the Veteran pension benefits totaling $8,785.00, with deduction for unreimbursed Medicare premiums in excess of 5 percent of the MAPR that he and his spouse had paid.  This amount of pension was paid to the Veteran even though he had remarried a spouse who was receiving SSA income.  Thus, he was clearly not entitled to VA pension, since his joint income with consideration of his spouse's SSA benefits was in excess of the MAPR specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2010).  Again, the Veteran has never specifically disputed the amount of indebtedness or the fact that he received additional VA pension income from November 1, 2006 to February 1, 2008.  In addition, he has never specifically argued that his annual income to include his spouse's SSA benefits was less than the MAPR.  In any event, both the 2010 audit and February 2008 proposal letter clearly explain how the overpayment was created.  In short, this amount was confirmed and fully audited in 2010.  A February 2008 Report of Contact with the Veteran also documented that the Veteran authorized VA to take immediate action on the overpayment.    

As to the validity of the debt, the evidence of record does not show that the overpayment was the result of sole VA administrative error.  In order for the overpayment to be considered the result of sole administrative error, and for the Veteran to consequently not be liable for the debt, the Veteran must not have known, or should not have known, that the pension payments were erroneous.  In other words, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  

The Board finds the Veteran should have known VA's pension payments from November 1, 2006 to February 1, 2008 were erroneous.  A review of the evidence in the claims folder reveals that the Veteran had earlier notice that continued entitlement to pension benefits was dependent on his accurate reporting of changes in family income such as additional SSA benefits, changes in marital status, and changes in dependency status.  He was also warned that failure to notify the VA of these changes immediately will result in an overpayment subject to recovery by VA.  See VA pension letters dated in December 1987, February 1989, January 1992, November 1992, November 1993, January 1994, December 2002, September 2005, November 2007, and December 2007.  In several instances, he was also provided with a Disability Pension Award Attachment (VA Form 21-8768).  None of these letters were returned as undeliverable.  Written notification is considered adequate even if the Veteran did not actually read the notification because that was his responsibility, not VA's.  In fact, it is notable that although the Veteran notified VA of his updated marital status in January 2007 Declaration of Status of Dependents (VA Form 21-686(c)), he failed to advise VA that his spouse was receiving SSA income at that time.  There is no documented evidence in the claims folder that VA received notice of the spouse's SSA income until February 2008, at which time VA immediately reduced the Veteran's pension benefits.  The Veteran should have known it was improper to accept pension payments when he was in receipt of SSA family income after his marriage in October 2006.  By the exercise of reasonable care he should have known he was not entitled to VA pension payments.  A February 2008 Report of Contact with the Veteran also documented that the Veteran authorized VA to take immediate action on the overpayment, after it was explained to him.  

In addition, it is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. App. 148, 156-57 (1998).  The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the Government were charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265.  

A review of the evidence in the claims folder also reveals that VA had no notice of the spouse's receipt of SSA benefits from November 2006 to February 2008.  
In fact, in contrast to the Veteran's assertions, VA did not receive notice of the spouse's SSA benefits until a February 2008 Report of Contact.  VA then immediately issued a proposed pension termination decision in February 2008.  Moreover, there is no evidence in the claims folder that VA received any income forms from the Veteran such as an Improved Pension Eligibility Verification Report (EVR, VA Form 21-0517) or a Financial Status Report (FSR, VA Form 5655) until July 2010.  As such, there is insufficient evidence of sole administrative error on behalf of the VA.  

In summary, because of his failure to accurately report the receipt of his spouse's income from November 2006 to February 2008, the Veteran received VA improved pension benefit payments well in excess of the amount to which he was entitled causing the overpayment in question.  

The law is clear that the purpose of the VA pension program is to provide a source of income for permanently and totally disabled Veterans and their spouses whose income is below the poverty rate.  In this case, the appellant received benefits for pension that he was not entitled to.  In view of the finding that the overpayment was not the result of sole administrative error on the part of VA, the Board finds that the AOJ's decision to reduce the Veteran's pension benefits was proper, as the debt was a valid debt to VA.  Therefore, the AOJ's attempt to recover the $8,785.00 was also proper.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  


ORDER

The reduction of the Veteran's nonservice-connected disability pension benefits, effective November 1, 2006, based on change in marital status and countable annual income, was proper, as the result of a valid debt.  The appeal is denied.   



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


